Determination confirmed, with fifty dollars costs and disbursements to the respondent. No opinion. Present —Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.; Dore, J., dissents and votes to annul the determination and grant petitioner the prevailing rate of wage of ten dollars per day for an eight hour day as determined by the Comptroller from January 1, 1938, to February 28, 1941, without any deduction whatsoever for pension or vacation benefits. (Labor Law, § 220, subds. 1, 3, 5, par. a; cf. also §§ 220-a, 220-b.)